DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/10/2020. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2020-07090970 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sesia (US 20140293818 A1).
For claim 1, Sesia discloses a mobile terminal test device (1) that tests a mobile communication terminal (2) ([0221] “receiving the UE measurement capability information can also be implemented in a test system that comprises at least test equipment (TE) node, also known as a system simulator (SS). The test system can use this for testing purposes for verifying that UE supports this feature or capability of frequency specific autonomous gaps for SI reading. For example the test can be a signalling, protocol or procedure test case, or a performance or Radio Resource Management (RRM) test case to verify the UE capability”), the mobile terminal test device comprising: 
an acquisition unit (141) that acquires terminal capability information, which is information related to a capability of the mobile communication terminal, by communicating with the mobile communication terminal station ([0062] “operating a user equipment, UE, comprising signalling to a network node a capability of the UE”; note that the network node receives UE capability from the signalling); 
an extraction unit (142) that extracts first capability information related to a first wireless communication method from the terminal capability information station ([0063] “The signalled capability may indicates that the at least two non-contiguous carriers can be measured using a single measurement gap pattern. These features enable faster operation”; suggesting that the network node is able to extracts the received UE capability by identifying two non-contiguous carriers); and 
a generation unit (144) that generates a test case as a combination (210) of parameter setting values to be set in test parameters in the first wireless communication method, based on the first capability information ([0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” and [0221] “receiving the UE measurement capability information can also be implemented in a test system that comprises at least test equipment (TE) node, also known as a system simulator (SS). The test system can use this for testing purposes for verifying that UE supports this feature or capability of frequency specific autonomous gaps for SI reading. For example the test can be a signalling, protocol or procedure test case, or a performance or Radio Resource Management (RRM) test case to verify the UE capability”; note that “frequency specific autonomous gaps for SI reading” is considered as parameter setting).
Sesia discloses that the test device simulates a based station by receiving the capability information from UE, but does not specifically state that the test device is a mobile one. However, the term “mobile base station” appears only in preamble, and does not appear to body of the claim, hence it does not carry any patentable weight. Furthermore, Sesia teaches that the base station can be a mobile one ([0112] “a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals”). 
Therefore, it would have been obvious to OOSA before the effective filing date of the application that the terminal test device is a mobile one for the benefit of carrier selection ([0112]).
Claim 17 is rejected because it is a corresponding method claim of claim 1 and has the same subject matter.
As to claim 2, Sesia discloses claim 1, wherein the extraction unit further extracts second capability information related to a second wireless communication method, the generation unit further generates a test case as a combination of: the combination (210) of parameter setting values to be set in the test parameters in the first wireless communication method; and a combination (220) of parameter setting values to be set in test parameters in the second wireless communication method based on the second capability information (suggested by [0112] “mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals by means of a look-up table, and generating the indication of carrier signal quality dependent on the indication of the error rate. This feature enables compatibility with another apparatus that operates using an indication of carrier signal quality of symbols carried by the at least one of the carrier signals. For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”; note that “carrier selection” suggests at least two carriers that suggest two carriers each having a signal quality as test parameters in the corresponding method). 
As to claim 4, Sesia discloses claim 2, further provided with a list generation unit (145) that generates a list of execution order of the test cases generated by the generation unit, and a display unit (12) that displays the list together with execution result of the test cases (suggested by [0221] “The test system can use this for testing purposes for verifying that UE supports this feature or capability of frequency specific autonomous gaps for SI reading. For example the test can be a signalling, protocol or procedure test case, or a performance or Radio Resource Management (RRM) test case to verify the UE capability”; note that a test case include list of execution order, Examiner’s takes an official notice on this statement. For example, Centile (US 20170371773 A1) discloses it in [0015] “The order specified by the sorted output test case list may represent an optimized execution order that minimizes the total execution time of the test cases”).
As to claim 5, Sesia discloses claim 1, further provided with a determination unit (143) that determines whether or not the terminal capability information of the mobile communication terminal is correct, based on whether or not either one of the first capability information or the second capability information extracted by the extraction unit conforms to a predetermined criterion ([0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”).
As to claim 6, Sesia discloses claim 2, further provided with a determination unit (143) that determines whether or not the terminal capability information of the mobile communication terminal is correct, based on whether or not either one of the first capability information or the second capability information extracted by the extraction unit conforms to a predetermined criterion (suggested by [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”).
As to claim 8, Sesia discloses claim 1, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to throughput, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to throughput ([0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” in view of the parent claim).
As to claim 9, Sesia discloses claim 2, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to throughput, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to throughput (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” and [0044] “A Channel Quality Indicator (CQI) of the serving cell may also give an indication of the presence of an interferer. However, the CQI is a short term metric and would require further averaging, for example in eNB, that is, eNodeB, to reflect the long term situation. This may delay the decision of the eNB to revert to an easier configuration, such as two carriers or a single carrier, which may cause some throughput degradation and some losses”).
As to claim 11, Sesia discloses claim 4, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to throughput, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to throughput (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” and [0044] “A Channel Quality Indicator (CQI) of the serving cell may also give an indication of the presence of an interferer. However, the CQI is a short term metric and would require further averaging, for example in eNB, that is, eNodeB, to reflect the long term situation. This may delay the decision of the eNB to revert to an easier configuration, such as two carriers or a single carrier, which may cause some throughput degradation and some losses”). 
As to claim 12, Sesia discloses claim 1, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to mobility, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to mobility (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”; note that CQI parameters are related to mobility). 
As to claim 13, Sesia discloses claim 2, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to mobility, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to mobility (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”; note that CQI parameters are related to mobility). 
As to claim 15, Sesia discloses claim 4, wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to mobility, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to mobility (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”; note that CQI parameters are related to mobility). 
Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sesia (US 20140293818 A1) in view of Phillips (US 20110106339 A1).
As to claim 3, Sesia discloses claim 1, provided with a list generation unit (145) that generates a list of execution order of the test cases generated by the generation unit (suggested by [0221] “The test system can use this for testing purposes for verifying that UE supports this feature or capability of frequency specific autonomous gaps for SI reading. For example the test can be a signalling, protocol or procedure test case, or a performance or Radio Resource Management (RRM) test case to verify the UE capability”; note that a test case include list of execution order, Examiner’s takes an official notice on this statement. For example, Centile (US 20170371773 A1) discloses it in [0015] “The order specified by the sorted output test case list may represent an optimized execution order that minimizes the total execution time of the test cases”), but is silent but Phillips, on the same field of wireless communication, discloses a display unit (12) that displays the list together with execution result of the test cases. 
Phillips, on the same field of wireless communication, discloses a display unit (12) that displays the list together with execution result of the test cases ([0374] “comparing the idealized test cases against current or recent mission data sets. Feedback provided can take the form of a list generated by the training routine and outputted onto the operator control unit display screen”). OOSA would have been motivated to use the display unit of Phillips to display the result of the test cases by Sesia to yield predictable result of comparing the idealized test cases against actual testing results according to MPEP 2143(D).
Therefore, it would be obvious to OOSA before the effective filing date of the application to combine Sesia and Phillips by using e display unit of Phillips to display the result of the test cases of Sesia for the benefit of comparing the idealized test cases against actual testing results ([0374] of Phillips).
As to claim 7, Sesia in view of Phillips discloses claim 3, Sesia further discloses provided with a determination unit (143) that determines whether or not the terminal capability information of the mobile communication terminal is correct, based on whether or not either one of the first capability information or the second capability information extracted by the extraction unit conforms to a predetermined criterion (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” in view of the parent claim).
As to claim 10, Sesia in view of Phillips discloses claim 3, Sesia further discloses wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to throughput, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to throughput (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI” and [0044] “A Channel Quality Indicator (CQI) of the serving cell may also give an indication of the presence of an interferer. However, the CQI is a short term metric and would require further averaging, for example in eNB, that is, eNodeB, to reflect the long term situation. This may delay the decision of the eNB to revert to an easier configuration, such as two carriers or a single carrier, which may cause some throughput degradation and some losses”). 
As to claim 14, Sesia in view of Phillips discloses claim 3, Sesia further discloses wherein either one of the first capability information or the second capability information extracted by the extraction unit includes capability information related to mobility, and the test case generated by the generation unit includes parameter setting values to be set in test parameters related to mobility (suggested [0112] “The wireless communication apparatus may comprise a look-up table for mapping the determined quality of the at least one of the carrier signals to an indication of an error rate of symbols carried by the at least one of the carrier signals, and the indication of carrier signal quality may comprise the indication of the error rate. .... For example, where the wireless communication apparatus is a mobile communication terminal which transmits the indication of carrier signal quality to a mobile communication network node for carrier selection, this feature can enable the mobile communication terminal to be compatible with nodes that require the indication of carrier signal quality to be an indication of quality of reference symbols carried by the at least one of the carrier signals. An example of such an indication of quality of reference symbols is the channel quality indicator, CQI”; note that CQI parameters are related to mobility). 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sesia (US 20140293818 A1) in view of Sevindik (US 20210112146 A1).
As to claim 16, Sesia discloses claim 2, but is silent but Sevindik, in the same field of endeavor of wireless communication, discloses wherein the first wireless communication method is 5G NR (New Radio) communication method, and the second wireless communication method is LTE (Long Term Evolution) or LTE-A (Long Term Evolution) communication method (suggested by [0056] “the term “wireless” means any wireless signal, data, communication, or other interface including without limitation 3GPP/3GPP2, Wi-Fi, Bluetooth/BLE, HSDPA/HSUPA, TDMA, CBRS, CDMA (e.g., IS-95A, WCDMA, etc.), FHSS, DSSS, GSM, PAN/802.15, WiMAX (802.16), 802.20, Zigbee®, Z-wave, narrowband/FDMA, OFDM, PCS/DCS, LTE/LTE-A/LTE-U/LTE-LAA, 5G NR, …” and [0139] “executing several test cases” in view of the parent claim). OOSA would have been motivated to apply the different protocols such as LTE-A and 5G NR taught by Sevindik in the test cases by Sesia to yield predictable results of network testing ([0221] of Sesia).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Sesia and Sevindik by using the different protocols (such as LTE-A and 5G NR) taught by Sevindik to the test cases of Sesia for the benefit of network testing ([0221] of Sesia).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/           Primary Examiner, Art Unit 2462